Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 4, 2017

                                      No. 04-16-00298-CV

                EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                 Appellants

                                                v.

                              GRACE RIVER RANCH, L.L.C.,
                                       Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-04-00108-CVL
                          Honorable Russel Wilson, Judge Presiding


                                         ORDER
Sitting:       Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice

        The reporter’s record in this appeal was originally due July 5, 2016 but was not filed.
Shortly thereafter, we notified the court reporter, Leticia Murillo Escamilla, that the reporter’s
record was past due; however, we did not receive a response. On August 26, 2016, we then
ordered Ms. Escamilla to file the reporter’s record in this court on or before September 26, 2016.
On September 28, 2016, Ms. Escamilla filed a notification of late record, requesting an extension
of time of thirty days. By order dated October 3, 2016, we granted the request for an extension
and ordered Ms. Escamilla to file the record by October 26, 2016. On October 26, 2016, Ms.
Escamilla requested an additional extension of time of thirty days to file the record. By order
dated November 4, 2016, we granted Ms. Escamilla’s request, ordering her to file the reporter’s
record by November 28, 2016. In that order, we advised Ms. Escamilla that no further extension
of time will be considered or granted without written proof of extraordinary circumstances.

       On December 7, 2016, Ms. Escamilla filed a third notification of late record, requesting
an extension of time until December 23, 2016, for a total extension of 171 days. On December
13, 2016, we granted Ms. Escamilla’s request and ordered the record to be filed by December 23,
2016. We further indicated:
       THIS IS THE FINAL EXTENSION OF TIME THAT WILL BE
       GRANTED. The court reporter is advised that if the record is not received by
       this date, we shall order her to appear and show cause why she should not be held
       in contempt.

         On December 30, 2016, Ms. Escamilla contacted the court by telephone indicating she
was in the process of recovering audio files that were mistakenly deleted. That same day, she
also filed a notification of late record, requesting an extension of time until January 20, 2017. To
date, the reporter’s record has not been filed.

       After consideration we ORDER Leticia Murillo Escamilla to appear in the courtroom at
the Fourth Court of Appeals, 300 Dolorosa, Suite 3200, San Antonio, Texas, on January 24,
2017 at 2:00 pm before a panel consisting of Justice Barnard, Justice Martinez, and Justice
Alvarez to show cause:

       1. why she should not be held in criminal contempt and civil contempt of this court for
          violating this court’s December 13, 2016 order by failing to file the reporter’s record
          no later than December 23, 2016; and

       2. why she should not be sanctioned.

      Ms. Escamilla is hereby advised that she has the right to be represented by counsel at the
show cause hearing and the proceedings will be recorded by a certified court reporter.

        We further order the clerk of this court to: (1) effect personal service of this order on
Leticia Murillo Escamilla with proof of service; (2) serve a copy of this order on Leticia Murillo
Escamilla; and (3) mail a copy of this order by United States Postal Service first class mail to
Leticia Murillo Escamilla.




                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court